DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the perimeter frame (claims 1 and 4; note the vestibule flange 601 is shown in Fig. 6, but not the perimeter frame to which it is attached) and space (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Larson et al. (US 2011/0146583), cited on 12/31/20 IDS.
For claim 1, Larson et al. disclose a pet vestibule installation system for installing a temporary pet vestibule 10 to the outside of an exterior residential door (para 0035 describes mounting flange 82 interfacing with a pet door 76 in a door of a dwelling 80) having a pet door 76 therein (Figs. 2 and 6-8), comprising: a pet vestibule 10 having an open side (right side wall panel 34 in Fig. 2 has an opening that opens into tunnel 90) defined by a perimeter frame 40 having a vestibule flange element 90 attached thereto 
For claim 4, Larson et al. disclose a method for installing a pet vestibule 10 installation on a door (para 0035 describes mounting flange 82 interfacing with a pet door 76 in a door of a dwelling 80; Figs. 2 and 6-8) comprising: providing a door (para 0035 describes mounting flange 82 interfacing with a pet door 76 in a door of a dwelling 80) having a pet door 76 therein; providing a pet vestibule 10 having an open side (right side wall panel 34 in Fig. 2 has an opening that opens into tunnel 90) defined by a perimeter frame 40 having a vestibule flange element 90 attached thereto (Figs. 2 and 8); providing a mounting frame 92 (Figs. 6-7) having a flange portion (U-shaped flange portion of ref. 82 in Fig. 6, outside of ref. 92, that holds ref. 90) sized and shaped to accept said vestibule flange element (Fig. 6 shows U-shaped flange portion of ref. 82 accepting ref. 90); and affixing said mounting frame to said door (Figs. 6-7; para 0035) to define a space (Fig. 6 shows U-shaped flange portion of ref. 82 defining a channel space between the leftmost part of ref. 82 and the door in dwelling 80) between said flange portion and said door; inserting said vestibule flange element into said defined space (Fig. 6 shows U-shaped channel space of ref. 82 accepting ref. 90; para 0036).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. (US 2011/0146583) in view of Vesey (US 6668487), both cited on 12/31/20 IDS.
For claim 2, Larson et al. teach wherein said frame flange portion is generally in the configuration of a U- shape (Fig. 6 shows U-shaped flange portion of ref. 82).
Larson et al. do not explicitly disclose wherein said vestibule flange element is generally in the configuration of a U-shape.
Vesey teaches a pet vestibule installation system wherein said vestibule flange element (on pet vestibule 20, refs. 22,22 and edge connecting the two refs. 22,22 in Fig. 1 together generally form a U-shaped rim that contacts, and thus is for attachment to, elements 12,12,14 mounted to the door 11; note the plain meaning definition of “flange” is a rib or rim for strength, for guiding, or for attachment to another object 
For claim 3, Larson et al. do not explicitly disclose wherein said frame is mountable to said residential door via one or more holes in said frame configured to accept mounting hardware. However, note that Larson et al. at para 0035 describes securing refs. 84 and 86 together using a screw between which frame 92 is held, and Fig. 6 shows ref. 82 spanning the relevant area between refs. 84 and 86.
Vesey teaches a pet vestibule installation system wherein said frame 12,12 is mountable to said residential door 11 via one or more holes (col 4, ln 34-35 describe refs. 12,12 being installed via screws or bolts, thus, necessitating holes in refs. 12,12 
For claim 5, Larson et al. teach wherein said mounting frame flange portion is generally in the configuration of a U-shape (Fig. 6 shows U-shaped flange portion of ref. 82). 
Larson et al. do not explicitly disclose wherein said vestibule flange element is generally in the configuration of a U-shape.
Vesey teaches a method wherein said vestibule flange element (on pet vestibule 20, refs. 22,22 and edge connecting the two refs. 22,22 in Fig. 1 together generally form a U-shaped rim that contacts, and thus is for attachment to, elements 12,12,14 mounted to the door 11; note the plain meaning definition of “flange” is a rib or rim for strength, for guiding, or for attachment to another object (https://www.merriam-webster.com/dictionary/flange)) is generally in the configuration of a U-shape (Fig. 1), and said mounting frame flange portion 12,12,14 is generally in the configuration of a U- shape (refs. 12,12,14 together generally form a U-shaped rib in Fig. 1 for guiding the placement of the vestibule flange element) in order to secure attachment by preventing the pet vestibule from moving in any direction other than back out along the plane of the frame (col 3, ln 19-23) and to easily replace the pet vestibule with another element, 
For claim 6, Larson et al. do not explicitly disclose wherein said mounting frame is affixed to said door by affixing mounting hardware to said door through holes in said mounting frame. However, note that Larson et al. at para 0035 describes securing refs. 84 and 86 together using a screw between which frame 92 is held, and Fig. 6 shows ref. 82 spanning the relevant area between refs. 84 and 86.
Vesey teaches a method wherein said mounting frame 12,12 is affixed to said door by affixing mounting hardware (col 4, ln 34-35 describe screws or bolts) to said door through holes in said mounting frame (col 4, ln 34-35 describe refs. 12,12 being installed via screws or bolts, thus, necessitating holes in refs. 12,12 through which the screws or bolts are received). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting frame in the method of Larson et al. to be affixed to said door by affixing mounting hardware to said door through holes in said mounting frame as taught by Vesey in order to secure the frame independently to the door to ensure connection of the parts.
Response to Arguments
Applicant's arguments filed 1/5/22 have been fully considered but they are not persuasive. 
Regarding the drawing objections, Applicant argued: Applicant respectfully traverses because a perimeter frame is shown in at least FIG. 4 and the space is shown in FIG. 5.
The Examiner respectfully disagrees. The open side is not shown in Fig. 4 much less the perimeter frame. Although vestibule flange 601 is shown in Fig. 6, no perimeter frame is depicted to which the vestibule flange is attached, as claimed in claims 1 and 4. In addition, Fig. 5 appears to show a space between the flange portion 507 and the pet door 105, but not between the flange portion 507 and the door 103 as claimed in claim 4. Therefore, the drawing objections are maintained above.
Applicant argued for claim 1: Larson is clearly not anticipatory. Applicant's independent claim 1 recites, among other things, a "a pet vestibule having an open side defined by a perimeter frame having a vestibule flange element attached thereto" and "a frame mountable to said residential door and having a flange portion sized and shaped to accept said vestibule flange element." The apparatus of Larson discloses no such thing. Instead, Larson teaches a pet enclosure 10 having a tunnel 80 disposed between the enclosure 10 and the structure to which it will be attached, as can be clearly seen in the FIGs. of Larson. The attaching elements of Larson are disposed at the end of the tunnel 80 of Larson distal the enclosure (relied on for Applicant's vestibule), but Applicant's claims recite that the vestibule flange is attached to a perimeter frame of the vestibule itself, not a tunnel attached to the vestibule. Larson thus does not and cannot anticipate. 
The Office Action contends otherwise by adopting an unreasonable interpretation of several claim terms, chief among them being "vestibule flange," which the Office Action contends is anticipated by Larson's tunnel. However, a tunnel is self-evidently not a flange. Applicant's Specification does not provide an express definition for flange, but a person of ordinary skill in the art would have little trouble understanding this everyday term. See, e.g., Merriam- Webster.com (defining a "flange" as "a rib or rim for strength, for guiding, or for attachment to another object.").1 The tunnel of Larson is clearly not a flange and no reasonable person of ordinary skill in the art would think otherwise.
This is further shown by considering the elements of Applicant's drawings identified in the Specification as "flanges," such as the "flange portion" 507 and corresponding "flange element" 601, both of which are shown as rims for attaching another object consistent with everyday usage of the term. They are clearly not "tunnels." The Examiner is respectfully reminded that claim terms are to be giving the broadest reasonable interpretation consistent with the specification and that the interpretation must also be consistent with what those skilled in the art would reach. MPEP §2111. This interpretation must be in conformity with the invention as described in the specification. See e.g. In re Vaidyanathan, 381 Fed. Appx. 985 (Fed. Cir. 2010); In re ICONHealth and Fitness, Inc., 496 F.3d 1374, 1739 (Fed. Cir. 2007); and In re Am. Acad. ofSci. Tech Ctr., 367 F.3d 1359, 1364 (Fed Cir. 2004). 
Importantly, Applicants are not required to provide an express definition of a term. In re Smith, 871 F.3d 1375, 1384 (Fed. Cir. 2017). Further, it is improper to apply a definition on grounds that it is not clearly precluded by the Specification. Id. "[F]ollowing such logic, any description short of an express definition or disclaimer ... would result in an adoption of a broadest possible interpretation of a claim term, irrespective of repeated and consistent descriptions in the specification that indicate otherwise." Id. "That is not properly giving the claim term its broadest reasonable interpretation in light of the specification." Id. Here, Applicant has used the term flange, and depicted flange elements, in a repeated and consistent manner that, at a minimum, very clearly does not encompass the tunnel of Larson.
The Examiner respectfully disagrees. Larson’s ref. 90 meets the plain meaning definition of “flange” provided by applicant (a rib or rim for strength, for guiding, or for attachment to another object (https://www.merriam-webster.com/dictionary/flange)) because Fig. 1 of Larson shows that ref. 90 itself functions as a rim, or alternatively includes an outer edge or rim distal from the main body of the pet vestibule, for guiding and attachment of the pet vestibule 10 to the residential door via ref. 82, as shown in Fig. 6. As explained in the above rejection of claim 1, Larson’s pet vestibule 10 has an open side in panel 34 defined by a perimeter frame 40 having a vestibule flange element 90 attached thereto, as shown in Figs. 1-2. Thus, Larson’s vestibule flange element 90 is indeed attached to a perimeter frame 40 of the vestibule 10. The pet vestibule 10 is installed on the residential door via the frame flange portion of ref. 82 accepting the vestibule flange element 90, as shown in Fig. 6 and described in .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643